Citation Nr: 1632180	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for right knee disability.  

4.  Entitlement to service connection for reactive airway disease.    

5.  Entitlement to service connection for right hand disability to include degenerative arthritis.    


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1981 and from November 1981 to April 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.

In December 2012, the Veteran testified at a Travel Board hearing convened at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the record.  In December 2014, the Board remanded the issues on appeal for additional medical inquiry.  The case is again before the Board for appellate consideration.  

In August 2015, the Veteran requested another hearing (a videoconference hearing).  A Board hearing will be granted to an appellant when requested.  See 38 C.F.R. § 20.700 (2015).  In this case, the Veteran has already presented testimony at a Board hearing for the issues currently on appeal.  No reason has been submitted as to why another Board hearing should be scheduled or why the prior hearing was not adequate.  Indeed, as will be detailed further below, the hearing fully addressed the issues on appeal, and the evidence necessary to substantiate the claims.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the Veteran has not changed representatives since the hearing.  Thus, the Veteran's request for another Board hearing is denied.

In the decision below, the Board will address the service connection claims for neck, back, and right knee disabilities.  The issues regarding service connection for respiratory and right hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files and has been reviewed.  The most recent Supplemental Statement of the Case (SSOC) is dated in June 2015.  Since then, a VA treatment record dated in October 2015 has been included in the record.  The record reiterates the Veteran's complaints of pain in his neck, back, and right knee, which is documented in medical evidence dated throughout the appeal period.  As this evidence was already of record at the time of the June 2015 SSOC, a new SSOC, or waiver of initial review by the AOJ, is unnecessary.  See 38 C.F.R. § 20.1304.    


FINDINGS OF FACT

1.  A chronic cervical spine disability was not manifest during service or within one year of separation and is not attributable to service.  

2.  A chronic lumbar spine disability was not manifest during service or within one year of separation and is not attributable to service.  

3.  A chronic right knee disability was not manifest during service or within one year of separation and is not attributable to service.  






CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Right knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in January 2011 of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports and opinions of which adequately address the claims decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned remanded this matter in December 2014 for additional medical inquiry, which has been conducted.     

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II. Service Connection

The Veteran claims that he incurred cervical spine, lumbar spine, and right knee disabilities during service as the result of a slip and fall in 1979.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence establishes that the Veteran has current neck, back, and right knee disabilities, and that he injured himself during service.  Private and VA medical evidence, to include the April 2015 VA compensation examination reports provided in the record pursuant to the Board's December 2014 remand, note diagnoses of arthritis in the cervical and lumbar spine areas, and in the right knee.  Further, as the Veteran has claimed, the record shows that he experienced a fall and injury during service.  In January 1979, the Veteran was treated for fractured left collarbone following a fall on ice.  Service treatment records dated February 1979 show that he was treated with immobilization, and that there was minimal point tenderness at the junction of the distal left clavicle.  

The preponderance of the evidence indicates, however, that the current neck, back, and right knee problems are unrelated to service, and did not manifest to a compensable degree within the first year of discharge from service.  The STRs do not note complaints, diagnoses, or treatment for neck, back, or right knee problems.  The separation reports of medical examination and history dated in August 1981, approximately two years after the fall accident and just prior to completion of the first period of enlistment, do not note neck, back, or right knee problems.  Rather, the August 1981 examination report notes the Veteran's neck, back, and right knee as normal on examination while, in the August 1981 report of medical examination, the Veteran indicated "no" swollen or painful joints, "no" bone, joint or other deformity, "no" arthritis, rheumatism, or bursitis, "no" recurrent back pain, and "no" trick or locked knee.  Further, a May 1984 report of medical examination, dated midway through the Veteran's second period of enlistment, does not note neck, back, or right knee problems.  The report instead notes the neck, back, and right knee as normal on examination.  The STRs dated during the second period of active service are negative for such problems as well.  In sum, medical evidence dated during service demonstrates that arthritis was not noted during service, and that the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  Rather, when examined during service, the Veteran's spine and lower extremities were normal.

Moreover, VA medical evidence dated in the 1980s (including a June 1985 VA compensation examination report) is negative for neck, back, and right knee problems.  Indeed, the earliest medical evidence of record of any neck, back, or right knee problem is found in medical evidence dated in the 2000's, over 20 years after separation from service.  A private chiropractor treatment record dated in October 2007 indicates that the Veteran reported back symptoms caused by work and stress, which began "just over the years."  Further, according to an undated private medical record VA received in December 2010, the Veteran attributed his orthopedic disability to the fall he experienced during service in 1979.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the only medical professional to comment on the Veteran's claims of service connection finds service unrelated to neck, back, and right knee problems.  In the April 2015 report, the VA examiner opined that these disabilities - i.e., degenerative changes in the Veteran's neck, back, and right knee - likely did not relate to service, to include his fall in 1979.  The examiner noted the lack of evidence of such problems during service, and then opined that the arthritis was more likely age related.  In the April 2015 report, the examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  In the report, the examiner also noted the Veteran's complaints, detailed the Veteran's medical history, and detailed his medical findings.  As the opinion is based on the evidence of record, and is explained, the Board finds it to be of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the Veteran's service connection claims, the Board has considered his lay assertions.  The Veteran is competent to offer testimony regarding observable symptomatology, such as the pain and limitation of motion involved in orthopedic injuries and disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the more credible evidence of record preponderates against the notion that neck, back, or right knee disability was either present or incurred during service, or developed within one year of service.  The medical evidence demonstrates an absence of these problems for many years following service.  In fact, when examined, the spine and lower extremities were normal and he denied pertinent defects.   As this contemporaneous evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay assertions pale into insignificance when compared with the far more probative objective record.  In particular, the contemporaneous normal medical and lay evidence generated during service is far more credible and probative than the Veteran's assertions years after service that he developed chronic neck, back, and right knee disabilities during service.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development of neck, back, and right knee disabilities.  See Gilbert, supra.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for cervical spine disability is denied.  

Entitlement to service connection for lumbar spine disability is denied.  

Entitlement to service connection for right knee disability is denied.  



REMAND

In the December 2014 remand, the Board requested medical inquiry into whether respiratory disability related to service, and whether right hand disability related to service, or to service-connected left hand disability.  These claims were addressed by the April 2015 VA examiner.  However, the opinions do not respond completely to the Board's December 2014 remand inquiries.  With regard to the respiratory disorder, the examiner did not indicate consideration of the Veteran's entire medical history.  Rather than discussing the STRs, which indicate in-service upper respiratory problems, the examiner stated that the Veteran did not have respiratory problems during service.  With regard to the right hand disorder, the examiner did not provide an opinion addressing the issue of secondary service connection - i.e., whether right hand disability is secondary to service-connected left hand disability.  As such, a remand for an addendum opinion is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2015.

2.  Return the Veteran's case to the April 2015 VA examiner (or suitable substitute) for review and elaboration of the reports and opinions regarding the Veteran's claims to service connection for respiratory and right hand disabilities.  The examiner should again review the electronic claims file.  The examiner should then offer an addendum opinion on the following inquiries: 

Respiratory 

Is it as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder began in or is related to active service?

In addressing this question, please note and discuss the evidence in STRs indicating in-service respiratory problems such as nasal congestion, strep, allergic conjunctivitis, and an upper respiratory infection.  Please discuss the Veteran's lay assertions that his allergic rhinitis relates to exposure during service to controlled environments and fiberglass insulation.  And please consider the VA medical evidence dated during the appeal period which indicates the diagnosis of allergic rhinitis.  

Right Hand

(a)  Is it as likely as not that current right hand disability is proximately due to or the result of service-connected left hand disability? 

(b)  If the answer to (a) is negative, is it as likely as not that current right hand disability is aggravated (i.e., worsened beyond the natural progress) by service-connected left hand disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

In answering these questions, please discuss the Veteran's lay statements dating back to February 1986, asserting that left hand disability affects the functioning of his right hand.  Please also discuss the June 1986 VA examination report of record which noted "decreased ability" in the right hand.  

3.  After the above action has been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


